Case 2:18-cv-00434-SPC-MRM Document 191 Filed 06/23/20 Page 1 of 3 PageID 2276



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

 GREGORY GIBBS, TATONYA
 HUGGINS, LINDA BURNS and ANDREA
 HELM, on behalf of himself and those
 similarly situated,

           Plaintiffs,

 v.                                                     Case No.: 2:18-cv-434-FtM-38MRM

 MLK EXPRESS SERVICES, LLC,
 AMAZON LOGISTICS, INC.,
 AMAZON.COM SERVICES, INC.,
 MANIHONG M. PHANOUVONG, LILA
 V. PHANOUVONG, AMAZON.COM,
 INC. and AG PLUS EXPRESS, LLC,

           Defendants.
                                                /

                               REPORT AND RECOMMENDATION

           Before the Court is the Agreed Motion to Approve the Parties’ Proposed Notice to

 Potential Claimants of Collective Action Pursuant to Court Order [D.E. 185]. (Doc. 188). The

 parties in this Fair Labor Standards Act (“FLSA”) matter seek Court approval of their proposed

 notice. (See Doc. 188-1). Upon careful review of the filing, the Undersigned recommends that

 the Agreed Motion (Doc. 188) be GRANTED and the Court approve the proposed notice (Doc.

 188-1).

           On July 25, 2019, the parties sought Court approval of their initial proposed notice.

 (Doc. 175). The Undersigned issued a Report and Recommendation noting several deficiencies

 with the language of that proposed notice and recommended the Court deny the parties’ request

 without prejudice. (Doc. 177). The presiding United States District Judge approved the Report

 and Recommendation in full. (Doc. 179).
Case 2:18-cv-00434-SPC-MRM Document 191 Filed 06/23/20 Page 2 of 3 PageID 2277



         Relevantly, the Undersigned noted that the prior proposed notice contained inaccurate

 and misleading language concerning a related FLSA matter styled Burns v. MLK Express Serv.,

 LLC et al., No. 2:18-cv-00625-TJC-MRM (Corrigan, J.). (Doc. 177 at 2). 12 The parties prior

 proposed notice also failed to include certain language warning opt-in plaintiffs of their potential

 liabilities. (Id. at 4).

         Upon careful review of the proposed notice before the Court now, the Undersigned finds

 that the parties have adequately addressed the Court’s concerns and have corrected the

 previously noted deficiencies. There is no language concerning the Burns matter and appropriate

 language cautioning opt-in plaintiffs of their liability in a section titled “Effect of Joining Suit.”

 (Doc. 188-1 at 2). Thus, for these reasons, the Undersigned recommends the Court approve the

 parties’ proposed notice. The Undersigned finds the proposed notice to be otherwise adequate

 and reasonable under the circumstances of this litigation.

                                            CONCLUSION

         Based upon the foregoing, the Undersigned RESPECTFULLY RECOMMENDS that

 the Agreed Motion to Approve the Parties’ Proposed Notice to Potential Claimants of Collective

 Action Pursuant to Court Order [D.E. 185] (Doc. 188) be GRANTED and the Court APPROVE

 the proposed notice at Doc. 188-1.




 1
   The Court has now dismissed without prejudice the Burns matter under the first-filed rule and
 the named plaintiffs in that matter have consented to join the action sub judice. (See Docs. 183,
 186).
 2
   The parties also filed individual proposed notices (Docs. 180, 181, 182), but the Court also
 denied those without prejudice for containing inaccurate language concerning the Burns matter
 (See Doc. 184).




                                                    2
Case 2:18-cv-00434-SPC-MRM Document 191 Filed 06/23/20 Page 3 of 3 PageID 2278



           RESPECTFULLY RECOMMENDED in Chambers in Ft. Myers, Florida on June 23,

 2020.




                                        NOTICE TO PARTIES

           A party has fourteen days from this date to file written objections to the Report and

 Recommendation’s factual findings and legal conclusions. A party’s failure to file written

 objections waives that party’s right to challenge on appeal any unobjected-to factual finding or

 legal conclusion the district judge adopts from the Report and Recommendation. See 11th Cir.

 R. 3-1.




 Copies furnished to:


 Counsel of Record
 Unrepresented Parties




                                                    3
